Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-15 have been examined.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	The claimed invention is directed to “mental steps” without significantly more. 
	The claims recite:
		AI inference
		performance monitoring
		prediction of failures or suboptimal performance
		privacy
		automatically learn and improve

Claim 1
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “1. An artificial intelligence (AI) inference system, comprising…” Therefore, it is a “system” (or “apparatus”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 1 that recite abstract ideas?

	YES. The following limitations in Claim 1 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps”:
facilitate

performance monitoring

prediction of failures or suboptimal performance

fault, quality and performance remediation

data sharing

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) A circuitry
	(2) An AI inference
	(3) An AI application
	(4) An AI training
	(5) An AI model sharing

	A “circuitry” is a broad term which is described at a high level. Applicant’s Specification recites:

[0026] The user computing device 108 is a computing device that is utilized by the user 110 to perform one or more user operations. The user computing device 108 may include suitable logic, circuitry, interfaces, and/or code, executable by the circuitry, that may be configured to perform the one or more operations. The user computing device 108 may be configured to run a software application or a web application, hosted by the application server 102, that allows the user 110 to perform the one or more operations. For example, the user 110 uses the user computing device 108 to build an abstraction layer for their data and services through a proprietary standardized header format. The user 110 uses the user computing device 108 to generates new intelligent events by combining multiple events using time, location or any other attributes with a considerable overlap and processing these combinations with one or more business logics. The user 110 uses the user computing device 108 to select one or more default AI models available in an AI model library of the database server 104. The user 110 uses the user computing device 108 to upload and configure one or more custom business logics for event processing as logic that is executed when a new event arrives. The user 110 uses the user computing device 108 to upload and configure one or more custom AI models to be executed when events belonging to a certain event category arrive. The output of the one or more default AI models, custom AI models, custom business processing logic is appended on to the event to extend and enrich the event.

This “circuitry” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “AI inference” is a broad term which is described at a high level. Applicant’s Specification recites:

[0047] The computer system 600, as described in the present invention, facilitates real-time, automatically scalable AI inference system for custom, training environment-agnostic AI models for performance monitoring, and fault, quality and performance remediation through prediction of failures or suboptimal performance. With the implantation of the present invention, the computer system 600 ensure privacy and secure AI training and inference mechanism for data and AI model sharing between untrusted parties and user search driven automated AI model training and operationalization. The current platform of the present invention also facilitates the ability to build auto learning applications that automatically learn and improve. The computer system will enable the determination of the impact of any event on any type of entities.

	Further, within paragraph [0061], Applicant’s Specification recites:

[0061]…BYOM separates the training of AI models from the operationalization of AI models enabling a diversity of AI models trained in different environments, by diverse in-house or contracting teams, with different assumptions to be operationalized in the same real-time AI processing environment. BYOM frees organizations to parallelize AI training and AI operationalization for faster time to market and ROI from AI investments. At the same time, LearnCloud offers a pre-built library of AI models (40+) across several use cases for usage as needed.

This “AI inference” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “AI application” is a broad term which is described at a high level. Within paragraph [0061], Applicant’s Specification recites:

[0061]…BYOM separates the training of AI models from the operationalization of AI models enabling a diversity of AI models trained in different environments, by diverse in-house or contracting teams, with different assumptions to be operationalized in the same real-time AI processing environment. BYOM frees organizations to parallelize AI training and AI operationalization for faster time to market and ROI from AI investments. At the same time, LearnCloud offers a pre-built library of AI models (40+) across several use cases for usage as needed.

This “AI application” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “AI training” is a broad term which is described at a high level. Applicant’s Specification recites:

[0022] The application server 102 is a computing device, a software framework, or a combination thereof, that may provide a generalized approach to create the application server implementation. Various operations of the application server 102 may be dedicated to execution of procedures, such as, but are not limited to, programs, routines, or scripts stored in one or more memory units for supporting its applied applications and performing defined operations. In an exemplary embodiment, the various applications or operations may be associated with training environment-agnostic AI models, automated AI app application performance monitoring, fault, quality and performance remediation through prediction of failures or suboptimal performance, privacy and secure AI training and inference mechanism for data and AI model sharing between untrusted parties, and building auto learning applications that automatically learn and improve. The application server 102 further enables determination of the impact of any event on any type of entities.

	Further, within paragraph [0061], Applicant’s Specification recites:

[0061]…BYOM separates the training of AI models from the operationalization of AI models enabling a diversity of AI models trained in different environments, by diverse in-house or contracting teams, with different assumptions to be operationalized in the same real-time AI processing environment. BYOM frees organizations to parallelize AI training and AI operationalization for faster time to market and ROI from AI investments. At the same time, LearnCloud offers a pre-built library of AI models (40+) across several use cases for usage as needed.

This “AI training” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “AI model sharing” is a broad term which is described at a high level. Applicant’s Specification recites:

	Further, within paragraph [0061], Applicant’s Specification recites:

"AI is not singular i.e., multiple AI models built using a multitude of techniques should be leveraged together to drive the best AI predictions.”

	Further, Applicant’s Specification recites:

[0005] In an embodiment, the present invention further enables the determination of the impact of any event on any type of entities. The technique enables entities to be notified and prepared to react to events and their associated impact on the entity. In one embodiment, the impact of market, business and political events can be easily determined for any given entity and the associated set of recommended actions generated including recommendations and insights into how similar events were handled in the past.

	Further, Applicant’s Specification recites:

[0022] The application server 102 is a computing device, a software framework, or a combination thereof, that may provide a generalized approach to create the application server implementation. Various operations of the application server 102 may be dedicated to execution of procedures, such as, but are not limited to, programs, routines, or scripts stored in one or more memory units for supporting its applied applications and performing defined operations. In an exemplary embodiment, the various applications or operations may be associated with training environment-agnostic AI models, automated AI app application performance monitoring, fault, quality and performance remediation through prediction of failures or suboptimal performance, privacy and secure AI training and inference mechanism for data and AI model sharing between untrusted parties, and building auto learning applications that automatically learn and improve.

	Further, Applicant’s Specification recites:

[0027] In an embodiment, the applications are automatically configured with ticketing capability to automatically and instantly record and process all user interaction with an event to feed directly into new AI model training to produced better event enrichment, extension through default and custom "BYOM" AI models. The applications built on the platform are automatically interconnected and able to communicate with each other by sending and receiving predictive messages over the "AI event bus" provided by the platform. The application server 102 creates an AI model matrix of N X M, where N = number of unique AI models and M = Number of replicas of each AI model. The application server 102 supports both default and custom "BYOM" AI models in this matrix. System admin can add new default models to the matrix and users in a multi-tenanted system can also upload their custom AI models into the matrix. In an embodiment, the 'M' or replicas of each AI model is automatically tuned to support the volume of incoming traffic of events or required performance constraints. The application server 102 monitors incoming event traffic and the performance of AI processing of these events to automatically determine and forecast the required number of AI model replicas to satisfy required traffic volume, performance and business requirements. The application server 102 creates the AI model matrix of N X M, where N = number of custom business logic and M = Number of replicas of each custom business logic. The application server 102 supports both default and custom business logic in this matrix. System admin can add new default business logic to the matrix and users in a multi-tenanted system can also upload their custom business logic into the matrix. The 'M' or replicas of each business logic is automatically tuned to support the volume of incoming traffic of events or required performance constraints. The application server 102 monitors incoming event traffic and the performance of business logic processing of these events to automatically determine and forecast the required number of business logic replicas to satisfy required traffic volume, performance and business requirements. The application server 102 is also configured to automatically detect the presence of available GPU resources, the presence of GPU "suitable" business logic or AI models, and the availability of GPU resources. The application server 102 also automatically configures the processing to leverage GPUs to ensure all event processing can leverage GPU capabilities as needed.

	Further, Applicant’s Specification recites:

[0029] FIGS. 2 and 3 shows exemplary block diagram 200 and 300 for illustrating auto learning, artificial intelligence (AI) applications development, and execution, in accordance with an embodiment of the present invention. The application server 102 processes the incoming events (such as the business events, the customer or user communication, documents, and/or legacy business data) in real time using the one or more default and custom processing logics (such as business logics and AI models) and execute the real-time actions based on output of machine learning and AI predictions.

	Further, within paragraph [0061], Applicant’s Specification recites:

[0061]…BYOM separates the training of AI models from the operationalization of AI models enabling a diversity of AI models trained in different environments, by diverse in-house or contracting teams, with different assumptions to be operationalized in the same real-time AI processing environment. BYOM frees organizations to parallelize AI training and AI operationalization for faster time to market and ROI from AI investments. At the same time, LearnCloud offers a pre-built library of AI models (40+) across several use cases for usage as needed.

This “AI model sharing” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A circuitry
	(2) An AI inference
	(3) An AI application
	(4) An AI training
	(5) An AI model sharing

	A “circuitry” is a broad term which is described at a high level. Applicant’s Specification recites:

[0026] The user computing device 108 is a computing device that is utilized by the user 110 to perform one or more user operations. The user computing device 108 may include suitable logic, circuitry, interfaces, and/or code, executable by the circuitry, that may be configured to perform the one or more operations. The user computing device 108 may be configured to run a software application or a web application, hosted by the application server 102, that allows the user 110 to perform the one or more operations. For example, the user 110 uses the user computing device 108 to build an abstraction layer for their data and services through a proprietary standardized header format. The user 110 uses the user computing device 108 to generates new intelligent events by combining multiple events using time, location or any other attributes with a considerable overlap and processing these combinations with one or more business logics. The user 110 uses the user computing device 108 to select one or more default AI models available in an AI model library of the database server 104. The user 110 uses the user computing device 108 to upload and configure one or more custom business logics for event processing as logic that is executed when a new event arrives. The user 110 uses the user computing device 108 to upload and configure one or more custom AI models to be executed when events belonging to a certain event category arrive. The output of the one or more default AI models, custom AI models, custom business processing logic is appended on to the event to extend and enrich the event.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “AI inference” is a broad term which is described at a high level. Applicant’s Specification recites:

[0047] The computer system 600, as described in the present invention, facilitates real-time, automatically scalable AI inference system for custom, training environment-agnostic AI models for performance monitoring, and fault, quality and performance remediation through prediction of failures or suboptimal performance. With the implantation of the present invention, the computer system 600 ensure privacy and secure AI training and inference mechanism for data and AI model sharing between untrusted parties and user search driven automated AI model training and operationalization. The current platform of the present invention also facilitates the ability to build auto learning applications that automatically learn and improve. The computer system will enable the determination of the impact of any event on any type of entities.

	Further, within paragraph [0061], Applicant’s Specification recites:

[0061]…BYOM separates the training of AI models from the operationalization of AI models enabling a diversity of AI models trained in different environments, by diverse in-house or contracting teams, with different assumptions to be operationalized in the same real-time AI processing environment. BYOM frees organizations to parallelize AI training and AI operationalization for faster time to market and ROI from AI investments. At the same time, LearnCloud offers a pre-built library of AI models (40+) across several use cases for usage as needed.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “AI application” is a broad term which is described at a high level. Within paragraph [0061], Applicant’s Specification recites:

[0061]…BYOM separates the training of AI models from the operationalization of AI models enabling a diversity of AI models trained in different environments, by diverse in-house or contracting teams, with different assumptions to be operationalized in the same real-time AI processing environment. BYOM frees organizations to parallelize AI training and AI operationalization for faster time to market and ROI from AI investments. At the same time, LearnCloud offers a pre-built library of AI models (40+) across several use cases for usage as needed.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “AI training” is a broad term which is described at a high level. Applicant’s Specification recites:

[0022] The application server 102 is a computing device, a software framework, or a combination thereof, that may provide a generalized approach to create the application server implementation. Various operations of the application server 102 may be dedicated to execution of procedures, such as, but are not limited to, programs, routines, or scripts stored in one or more memory units for supporting its applied applications and performing defined operations. In an exemplary embodiment, the various applications or operations may be associated with training environment-agnostic AI models, automated AI app application performance monitoring, fault, quality and performance remediation through prediction of failures or suboptimal performance, privacy and secure AI training and inference mechanism for data and AI model sharing between untrusted parties, and building auto learning applications that automatically learn and improve. The application server 102 further enables determination of the impact of any event on any type of entities.

	Further, within paragraph [0061], Applicant’s Specification recites:

[0061]…BYOM separates the training of AI models from the operationalization of AI models enabling a diversity of AI models trained in different environments, by diverse in-house or contracting teams, with different assumptions to be operationalized in the same real-time AI processing environment. BYOM frees organizations to parallelize AI training and AI operationalization for faster time to market and ROI from AI investments. At the same time, LearnCloud offers a pre-built library of AI models (40+) across several use cases for usage as needed.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “AI model sharing” is a broad term which is described at a high level. Applicant’s Specification recites:

	Further, within paragraph [0061], Applicant’s Specification recites:

"AI is not singular i.e., multiple AI models built using a multitude of techniques should be leveraged together to drive the best AI predictions.”

	Further, Applicant’s Specification recites:

[0005] In an embodiment, the present invention further enables the determination of the impact of any event on any type of entities. The technique enables entities to be notified and prepared to react to events and their associated impact on the entity. In one embodiment, the impact of market, business and political events can be easily determined for any given entity and the associated set of recommended actions generated including recommendations and insights into how similar events were handled in the past.

	Further, Applicant’s Specification recites:

[0022] The application server 102 is a computing device, a software framework, or a combination thereof, that may provide a generalized approach to create the application server implementation. Various operations of the application server 102 may be dedicated to execution of procedures, such as, but are not limited to, programs, routines, or scripts stored in one or more memory units for supporting its applied applications and performing defined operations. In an exemplary embodiment, the various applications or operations may be associated with training environment-agnostic AI models, automated AI app application performance monitoring, fault, quality and performance remediation through prediction of failures or suboptimal performance, privacy and secure AI training and inference mechanism for data and AI model sharing between untrusted parties, and building auto learning applications that automatically learn and improve.

	Further, Applicant’s Specification recites:

[0027] In an embodiment, the applications are automatically configured with ticketing capability to automatically and instantly record and process all user interaction with an event to feed directly into new AI model training to produced better event enrichment, extension through default and custom "BYOM" AI models. The applications built on the platform are automatically interconnected and able to communicate with each other by sending and receiving predictive messages over the "AI event bus" provided by the platform. The application server 102 creates an AI model matrix of N X M, where N = number of unique AI models and M = Number of replicas of each AI model. The application server 102 supports both default and custom "BYOM" AI models in this matrix. System admin can add new default models to the matrix and users in a multi-tenanted system can also upload their custom AI models into the matrix. In an embodiment, the 'M' or replicas of each AI model is automatically tuned to support the volume of incoming traffic of events or required performance constraints. The application server 102 monitors incoming event traffic and the performance of AI processing of these events to automatically determine and forecast the required number of AI model replicas to satisfy required traffic volume, performance and business requirements. The application server 102 creates the AI model matrix of N X M, where N = number of custom business logic and M = Number of replicas of each custom business logic. The application server 102 supports both default and custom business logic in this matrix. System admin can add new default business logic to the matrix and users in a multi-tenanted system can also upload their custom business logic into the matrix. The 'M' or replicas of each business logic is automatically tuned to support the volume of incoming traffic of events or required performance constraints. The application server 102 monitors incoming event traffic and the performance of business logic processing of these events to automatically determine and forecast the required number of business logic replicas to satisfy required traffic volume, performance and business requirements. The application server 102 is also configured to automatically detect the presence of available GPU resources, the presence of GPU "suitable" business logic or AI models, and the availability of GPU resources. The application server 102 also automatically configures the processing to leverage GPUs to ensure all event processing can leverage GPU capabilities as needed.

	Further, Applicant’s Specification recites:

[0029] FIGS. 2 and 3 shows exemplary block diagram 200 and 300 for illustrating auto learning, artificial intelligence (AI) applications development, and execution, in accordance with an embodiment of the present invention. The application server 102 processes the incoming events (such as the business events, the customer or user communication, documents, and/or legacy business data) in real time using the one or more default and custom processing logics (such as business logics and AI models) and execute the real-time actions based on output of machine learning and AI predictions.

	Further, within paragraph [0061], Applicant’s Specification recites:

[0061]…BYOM separates the training of AI models from the operationalization of AI models enabling a diversity of AI models trained in different environments, by diverse in-house or contracting teams, with different assumptions to be operationalized in the same real-time AI processing environment. BYOM frees organizations to parallelize AI training and AI operationalization for faster time to market and ROI from AI investments. At the same time, LearnCloud offers a pre-built library of AI models (40+) across several use cases for usage as needed.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 1 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 2
	Claim 2 recites:

building an abstraction layer for data and services through a proprietary standardized header format;

generating new events by combining multiple events using time, location or any other attributes with a considerable overlap and processing these combinations with business logic;

selecting one or more AI models available in an AI model library;

uploading and configuring one or more custom business logics for event processing as logic that is executed when a new event arrives; and

uploading and configuring one or more custom AI models to be executed when events belonging to a certain event category arrive.

	Applicant’s Claim 2 merely teaches an abstraction layer, combining multiple unspecified events, business logic, a selection, and two uploadings. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 2 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 3
	Claim 3 recites:

3. The AI inference system of claim 2, wherein the circuitry is configured to append an output of one or more default AI models, custom AI models, and custom business logics on to the event to extend and enrich the event.

	Applicant’s Claim 3 merely teaches appending data. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 3 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 4
	Claim 4 recites:

4. The AI inference system of claim 3, wherein the circuitry is configured to stamp performance measures of the execution of the one or more AI models on events including success or failure, time taken, and memory consumed on to the original event for each AI model.

	Applicant’s Claim 4 merely teaches “stamping” (i.e., associating) data. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 4 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 5
	Claim 5 recites:

configuring entity definitions as a set of attributes that define an entity, wherein the entity is a person, a place, or a thing;

uploading and configuring one or more entity event processors that extract attribute values and information from the events and update and build entity profiles; and

configuring data frames that convert incoming events into processed, transformed, and enriched dataset definitions including Al-readiness enrichments through application of automated signal detection, automated feature engineering and automated information content estimation.

	Applicant’s Claim 5 merely teaches entity definitions and data frames. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 5 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 6
	Claim 6 recites:

6. The AI inference system of claim 1, wherein the applications are automatically configured with ticketing capability to automatically and instantly record and process all user interaction with an event to feed directly into new AI model training to produced better event enrichment.

	Applicant’s Claim 6 merely teaches record and process all user interaction with an event to feed. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 6 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 7
	Claim 7 recites:

7. The AI inference system of claim 1, wherein the applications are automatically interconnected and able to communicate with each other by sending and receiving predictive messages over an AI event bus.

	Applicant’s Claim 7 merely teaches networking by sending and receiving messages over a bus. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 7 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 8
	Claim 8 recites:

8. The Al inference system of claim 3, wherein the circuitry is configured to create an AI model matrix based on number of unique AI models and number of replicas of each AI model, wherein the one or more default AI models and custom AI models are supported by the matrix.

	Applicant’s Claim 8 merely teaches an AI model matrix. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 8 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 9
	Claim 9 recites:

9. The Al inference system of claim 3, wherein the circuitry is configured to create an AI model based on number of custom business logics and number of replicas of each custom business logic, wherein the one or more default business logic and custom business logic are supported by the matrix.

	Applicant’s Claim 9 merely teaches an AI model. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 9 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 10
	Claim 10 recites:

10. The AI inference system of claim 1, wherein the circuitry is configured to automatically detect a presence of available GPU resources, a presence of suitable business logics or AI models, and an availability of the GPU resources.

	Applicant’s Claim 10 merely teaches resource detection. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 10 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 11
	Claim 11 recites:

11. The AI inference system of claim 10, wherein the circuitry is further configured to automatically configure processing to leverage GPUs to ensure all event processing can leverage GPU capabilities as needed.

	Applicant’s Claim 11 merely teaches “configured processing”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 11 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 12
	Claim 12 recites:

12. The AI inference system of claim 11, wherein the circuitry is further configured to automatically and instantly update profile attributes of any and all entities as configured and detected in incoming events.

	Applicant’s Claim 12 merely teaches updates. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 12 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 13
	Claim 13 recites:

13. The Al inference system of claim 12, wherein the circuitry is further configured to use the updated profile attributes to predict and forecast behavior of any of entities.

	Applicant’s Claim 13 merely teaches prediction and forecast of the behavior of “entities”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 13 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 14
	Claim 14 recites:

14. The AI inference system of claim 13, wherein the circuitry is further configured to automatically segment and/or cluster entity profiles based on their specific attributes and attribute combinations.

	Applicant’s Claim 14 merely teaches clustering. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 14 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 15
	Claim 15 recites:

15. The AI inference system of claim 14, wherein the circuitry is further configured to automatically determine a set of AI models to be applied to any incoming event by inspecting the event’s structure, attributes, attribute values, source, payload details and other metadata.

	Applicant’s Claim 15 merely teaches “determining” (or, selecting) a set of AI models. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 15 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 U.S.C. § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claim 1 is rejected under 35 U.S.C. § 102 (a)(1) as being anticipated by Zhang, et al., Private, yet Practical, Multiparty Deep Learning, 2017 IEEE 37th International Conference on Distributed Computing Systems, 2017, pp. 1442-1452, in its entirety. Specifically:

Claim 1
           Claim 1's ''circuitry configured to facilitate:'' is anticipated by Zhang, et al., page 1449, left column, third full paragraph, where it recites:

The default parameter setting is as follows: the number of workers n = 8, the visibility threshold ρ = 0.5, the learning rate λ = 0.01, and the mini-batch size 128. Each worker is running a 3.40 GHz processor and 16 GB RAM.

           Claim 1's ''real-time, automatically horizontally scalable AI inference for custom, training environment-agnostic AI models;'' is anticipated by Zhang, et al., page 1451, left column, third full paragraph, where it recites:

e) Scalability: In the last set of experiments, we study the scalability of ∝MDL with respect to the number of workers. Figure 9 shows the training time (250 epochs) of ∝MDL as the number of workers (n) varies from 8 to 16. We consider two settings, m = ρ · n = 2 and m = n/2.

           Claim 1's ''automated AI application performance monitoring, and fault, quality and performance remediation through prediction of failures or suboptimal performance;'' is anticipated by Zhang, et al., page 1444, right column, third full paragraph, where it recites:

As more workers aggregate local gradients, we obtain more accurate global gradients, leading to better utility of the global model. However, this improvement is not free: the synchronization among more workers at every epoch implies higher computational and communication costs per epoch. Given the assumption that the global model converges roughly within a fixed number of epochs (which is empirically validated in Section VI), more synchronization results in higher overall training cost. Thus, there exists inherent tradeoff between model utility and training efficiency, as shown in Figure 3.

           Claim 1's ''privacy and secure AI training and inference mechanism for data and AI model sharing between untrusted parties;'' is anticipated by Zhang, et al., page 1451, left column, last partial paragraph, where it recites:

Techniques using secure multiparty computation (SMC) help protect input privacy of multiple parties when they collaboratively train machine learning models on their proprietary data. SMC has been applied to design algorithm-specific PEMs, e.g., linear regression functions [12], association rule [11] and Naive Bayes classifiers [29].

           Claim 1's ''and ability to build auto learning applications that automatically learn and improve.'' is anticipated by Zhang, et al., page 1442, right column, last full paragraph, where it recites:

Deep learning (DL) represents a class of machine learning algorithms which learn high-level abstraction of complex data using multiple processing layers and non-linear transformations. We primarily focus on supervised learning, wherein the training inputs are associated with “labels” while the goal is to learn models to predict the labels for future inputs. Our discussion is applicable to unsupervised learning as well.







Conclusion
	Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

	If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

	If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

	Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 

	Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
20 JUL 2022